439 F.2d 713
O. W. DONALD, Plaintiff-Appellant,v.MOORE BUSINESS FORMS, INC., Defendant-Appellee.No. 30658 Summary Calendar.**Rule 18, 5th Cir., See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
March 3, 1971.

John C. Stahl, San Antonio, Tex., for plaintiff-appellant.
Jerry L. Buchmeyer, Dallas, Tex., for defendant-appellee.
Appeal from the United States District Court for the Western District of Texas; Judge Ernest Guinn.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Judgment affirmed.  Donald v. Zack Meyer's T.V. Sales & Service, 426 F.2d 1027 (5th Cir. 1970), cert. denied 400 U.S. 992, 91 S. Ct. 459, 27 L. Ed. 2d 441 (1971).  See Local Rule 21.1



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966